Citation Nr: 0816663	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  05-27 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disorder, to include post-operative residuals of a 
prolapsed gastric mucosa.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arteriosclerotic heart disease (ASHD) with essential 
hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from July 1943 to January 
1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

Pursuant to a February 2008 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007).


FINDINGS OF FACT

1.  A claim for service connection for stomach disorder was 
denied by the Board in December 1955.  

2.  The evidence received since the December 1955 Board 
decision is new, but it does not raise a reasonable 
possibility of substantiating the underlying claim for 
service connection for a stomach disorder.  

3.  A claim for service connection for ASHD with essential 
hypertension was denied by the RO in January 2001 and not 
appealed; the January 2001 rating action was the last final 
denial as to that issue on any basis before the present 
attempt to reopen the claim.  




4.  The evidence received since the January 2001 RO decision 
is new, but it does not raise a reasonable possibility of 
substantiating the underlying claim for service connection 
for ASHD with essential hypertension.  


CONCLUSIONS OF LAW

1.  The December 1955 Board denial is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 20.1100(a), 20.1105 (2007).

2.  The RO's unappealed January 2001 denial is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2007).  

3.  New and material evidence has not been submitted to 
reopen the claims of entitlement to service connection for a 
stomach disorder, to include post-operative residuals of a 
prolapsed gastric mucosa and ASHD with essential 
hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the 

claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim, in 
accordance with 38 C.F.R. § 3.159(b)(1).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In an October 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  This 
letter pre-dated the RO's December 2004 rating decision.  See 
also VCAA letters dated in March 2006 and April 2006.

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  The Board also finds 
that the June 2004 letter meets the specificity required 
under Kent v. Nicholson, 20 Vet. App. 1 (2006), as the 
veteran was advised of the exact reason for the previous 
denial and the evidence needed to reopen the claims for 
service connection.  Accordingly, the Board finds that VA met 
its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that an 
April 2006 letter from the RO contained he information 
required by Dingess.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.

Pertinent Law and Regulations

The RO's current denials in this case have been predicated 
upon the fact that new and material evidence has not been 
submitted to reopen either claim.  Therefore, any "new" 
evidence would have to contribute toward substantiating the 
contention that a stomach disorder and/or heart disease had 
its onset during service or was aggravated by service.  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2007); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's request to reopen these claims was 
filed in 2004, so the amended regulatory provisions governing 
new and material evidence are applicable.  Consequently, the 
appeal will be decided under the current version of section 
3.156(a), as is outlined below. 

According to the regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant.  
Id.  Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the Court of Appeals for Veterans Claims has 
stated that, in determining whether the evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans v. Brown, 
9 Vet. App. 273 (1996), was not altered by the ruling in 
Hodge, and continues to be binding precedent).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of this claim on any 
basis, which means, in this case, since the December 1955 
Board decision and January 2001 rating decision.  See Hickson 
v. West, 12 Vet. App. 247, 251 (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).


Stomach Disorder

The RO first denied the veteran's claim of entitlement to 
service connection for stomach disorder in an August 1955 
rating decision.  The denial was based upon the RO's finding 
that the veteran's claimed stomach condition was not incurred 
during service.  The denial was affirmed by the Board in 
December 1955.  A rating action in February 2002 affirmed the 
denial of service connection, on the basis that new and 
material evidence had not been submitted to reopen the claim.  
The veteran was so notified, and did not appeal.  

The Board's December 1955 decision is final.  38 C.F.R. 
§ 20.1100.  A final decision cannot be reopened and 
reconsidered by the VA unless new and material evidence is 
presented in connection with a request that the previously 
denied claim be reopened.  38 U.S.C.A. § 5108 (West 2002); 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  

Evidence before the Board in December 1955 included service 
medical records (SMRs) reflecting treatment for an acute 
episode of constipation, vomiting, and stomach cramps in 
1943, with no evidence of chronic residuals noted at his 
separation physicals in 1945 and 1947.  The claims file shows 
that the veteran began fairly regular treatment for stomach 
problems in August 1955, following surgery for prolapse of 
the gastric mucosa.  At that time it was noted that he had 
undergone exploratory laparotomy two years before, due to an 
abdominal stab wound.  The veteran was subsequently 
readmitted for recurrent symptoms of gastric mucosa prolapse.  
He did not otherwise submit any competent evidence that would 
establish that the prolapse of the gastric mucosa or any 
current stomach symptoms began during military service, or 
within a year thereafter.  

Evidence received since the December 1955 Board decision 
consists of records of ongoing treatment of the veteran's 
various medical conditions dated from 1956 to 2005; the 
veteran's written statements; and testimony from a personal 
hearing held in June 2006.  Specifically these records 
include a VA discharge summary which shows that in 1956 the 
veteran was admitted for small bowel obstruction secondary to 
adhesions, and a 1976 VA examination report which notes the 
veteran's history of stab wound resulting in several 
laparotomies and subsequent small bowel obstruction with 
lysis of adhesions.  The remaining records show continued 
evaluation and treatment for various gastrointestinal 
complaints including peptic ulcer disease.  

This evidence, even though it is new, is not material, 
because it shows only continued post-service treatment since 
1955, and simply is not pertinent to the question of whether 
the prolapsed gastric mucosa and its resulting residuals were 
incurred or aggravated during the veteran's active military 
service (the pivotal issue underlying the claim for service 
connection).  Thus, the newly received evidence does not 
relate to unestablished facts needed to substantiate the 
claim, and thereby it cannot raise a reasonable possibility 
of substantiating the claim.  

The veteran has offered testimony in a RO hearing June 2006, 
however the Board notes that his testimony essentially 
constitutes reiterations of assertions made in connection 
with the prior denial, and, thus, cannot be considered 
"new" within the meaning of 38 C.F.R. § 3.156(a).  See Reid 
v. Derwinski, 2 Vet. App. 312, 315 (1992).  In any event, as 
the veteran is not a medical expert, he is not qualified to 
express an opinion regarding medical causation, any 
statements purporting to do so cannot constitute material 
evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For 
these reasons, the unsupported testimony, even if new, cannot 
serve as a predicate to reopen the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Accordingly, the Board finds that new and material evidence 
has not been received with regard to the veteran's claim for 
service connection for stomach disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

Heart Disease

The RO denied the veteran's claim of entitlement to service 
connection for heart disease in a January 2001 rating 
decision.  The denial was based upon the RO's finding that 
there was no evidence that heart disease was incurred or 
aggravated during service.  He did not appeal.  The January 
2001 rating action was the last final denial as to that issue 
on any basis before the present attempt to reopen the claim.  
See 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2007).  

Evidence of record in January 2001 included SMRs which show 
that in August 1943 the veteran reported a history of pain 
over his heart all his life.  There was no further 
elaboration or summary made by the examiner and no treatment 
was recommended or provided.  The separation physical 
examination from his first period of service in 1945 was 
negative for cardiovascular history.  Chest X-ray was normal.  
A second separation report dated in 1947 was likewise 
negative for cardiovascular complaints or disease.  

There are essentially no pertinent post-service clinical 
records associated with the claims file until a 1983 VA 
discharge summary which shows the veteran was hospitalized 
with a 10 year history of angina pectoris and 
arteriosclerotic cardiovascular disease.  Private treatment 
records from Northshore Regional Medical Center dated in June 
1993 show the veteran underwent coronary artery bypass 
grafting x 2 with saphenous vein graft.  There was no 
discussion or opinion provided regarding the etiology or 
onset.  

Evidence received since the January 2001 rating decision 
includes VA and private treatment records dated from 1999 to 
2005, which show evaluation for various disabilities as well 
as continued treatment for heart disease and hypertension, 
with no indication as to onset.  

The clinical records added to the file since 2001 do not 
establish the required link between the veteran's claimed 
heart disease and military service.  In this case, the 
evidence, although new, is not material in that it shows only 
continued post-service treatment and simply is not pertinent 
to the question of whether the veteran's current heart 
disease had its onset during active duty, (which is the 
pivotal issue underlying the claim for service connection).  
The initial diagnosis occurred many years after separation 
from service, making it impossible to grant the veteran 
presumptive service connection for manifestation of heart 
disease within one year after separation from service.  Nor 
is there any medical evidence whatsoever linking his heart 
disease to his military service many decades earlier.  Thus, 
the newly received evidence does not relate to unestablished 
facts needed to substantiate the claim, and thereby it cannot 
raise a reasonable possibility of substantiating the claim.  

To the extent that the veteran has offered testimony in June 
2006 in an attempt to establish heart disease during service, 
the Board notes that such evidence essentially constitutes 
reiterations of assertions made in connection with the prior 
denial, and, thus, cannot be considered "new" within the 
meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  In any event, as the veteran is 
not shown to possess the appropriate medical expertise and 
training to competently offer an opinion as to whether his 
currently diagnosed heart disease is related to service, any 
statements purporting to do so cannot constitute material 
evidence.  See Jones v. Brown, Espiritu v. Derwinski, supra.  
For these reasons, the unsupported lay statements, even if 
new, cannot serve as a predicate to reopen the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Accordingly, the Board finds that new and material evidence 
has not been received with regard to the veteran's claim for 
service connection for heart disease.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


ORDER

As new and material evidence has not been submitted, the 
claim to reopen the claim of entitlement to service 
connection for stomach disorder is denied.

As new and material evidence has not been submitted, the 
claim to reopen the claim of entitlement to service 
connection for heart disease is denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


